Citation Nr: 1112415	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  10-47 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The claimant/appellant alleges he is a deserving guerrilla veteran of World War II.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decisional letter issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the appellant's claim seeking compensation from the Filipino Veterans Equity Compensation Fund was denied.  

The question of "veteran" status of the person seeking VA benefits is a threshold requirement for establishing entitlement to such benefits.  Therefore, the issue on appeal before the Board is as reflected on the first page, above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The service department by way of the National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran under applicable United States law, and is not eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Palor v. Nicholson, 21 Vet. App. 325 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, in claims where it is necessary to first establish veteran status, proper VCAA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.

A close review of the claims file shows the appellant has not been advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  However, the Board finds that he is not prejudiced by such notice defects.  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  In the present case, the appellant has not alleged that he was prejudiced because he did not receive notice of what was needed to substantiate his claim, and the Board's review of the record doe not disclose prejudicial error in the development of this case.  

The record reflects that, based on information the appellant provided in his March 2010 claim for benefits, the RO sought service department verification of his claimed service by way of the National Personnel Records Center (NPRC) and, based on service department certification that he did not have qualifying service, determined that he is ineligible for VA benefits as a matter of law.  When an appellant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the alleged service, he is not prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

The RO sought certification of the appellant's military service on two occasions - in October 2009, and in July 2010.  There is no indication that information submitted by VA to the service department for the purposes of certifying his service was erroneous or incomplete.  The appellant has submitted copies of documents that indicate he was inducted into the Philippine Army in September 1941, and that he was a member until March 1946, as well as a copy of an affidavit from a man who was the officer who signed one of the Philippine Army documents.  The appellant also submitted a copy of a letter that he wrote requesting U.S. Army medals in February 1959, and a copy of a February 1966 letter he wrote to the U.S. Army acknowledging receipt of a letter that had informed him that no record had been found to show that he had been a member of the Philippine Commonwealth Army, including recognized guerrillas.  

However, none of this evidence suggests that re-certification of the appellant's service/non-service is necessary.  This is so because his contentions with respect to the unit in which he served remain unchanged since he first reported his unit information in his March 2010 claim for benefits.  Therefore, VA's duty to assist has been met.  Accordingly, the Board will address the merits of the claim.

II.  The Merits of the Appeal

The appellant contends he is a deserving guerrilla veteran of World War II and that he served with the Philippine Commonwealth Army from September 1941 to March 1946.  In his March 2010 application for one-time payment from the Filipino Veterans Equity Compensation Fund, he listed his full name and provided his birthplace and date of birth, his dates of service and the unit in which he served.  He also provided the names of his spouse, father, and mother.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  

For purposes of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and, (3) in the opinion of the VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  When the claimant does not submit evidence of service or the evidence does not meet the requirements of this section, the VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).

As previously noted, the appellant has submitted copies of documents that indicate he was inducted into the Philippine Army in September 1941, and that he was a member until March 1946, as well as a copy of an affidavit from a man who was the officer who signed one of the Philippine Army documents.  None of these documents contains any indication that the appellant's name had been carried on the Approved Revised Reconstructed Guerrilla Roster of 1948.  The appellant acknowledged, in his November 2010 substantive appeal, that his name was not on the 'Missouri' list (another name for the Approved Revised Reconstructed Guerrilla Roster of 1948).  In addition, the appellant submitted a copy of a letter that he wrote requesting U.S. Army medals in February 1959, and a copy of a February 1966 letter he wrote to the U.S. Army acknowledging receipt of a letter that had informed him that no record had been found to show that he had been a member of the Philippine Commonwealth Army, including recognized guerrillas.  None of these documents was issued by a U.S. service department.

The appellant has not submitted any documents that meet the first requirement of 38 C.F.R. § 3.203(a).  He has not submitted a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge from the U.S. Armed Forces.  Therefore, VA sought service department verification as to whether the appellant served in the U.S. Armed Forces in the Philippines (and specifically whether he has had guerrilla service as alleged).  In October 2009, and in July 2010, the service department (via the NPRC) certified that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  This certification is binding on VA, and VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

It is important for the appellant to understand that the findings of the U.S. service department verifying a person's service are binding on VA for the purpose of establishing service in the U. S. Armed Forces.  If a change of service department certification is what the appellant seeks, his remedy lies with the service department and not with VA.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The appellant has presented no evidence that meets the requirements of 38 C.F.R. § 3.203(a), and the service department has verified that he did not have service which would qualify him for the benefit sought.  VA is bound by that determination.  Hence this appeal must be denied. 

The appellant has provided no further evidence that would warrant a request for re-certification of his service/nonservice by the service department, and VA must abide by the service department's certification.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Accordingly, the Board finds the appellant did not have the requisite service and is not a veteran under applicable United States law so as to establish eligibility for compensation from the Filipino Veterans Equity Compensation Fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish veteran status for the appellant and his entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


